Exhibit 10.3
 
 
THE STEAK N SHAKE COMPANY
Form of Incentive Stock Option Agreement


THIS AGREEMENT, made this ____ day of _______, 20__ by and between THE STEAK N
SHAKE COMPANY, an Indiana corporation with its principal office at 36 South
Pennsylvania Street, Indianapolis, Indiana (hereinafter called "Company")
and _______________________ (hereinafter called "Grantee") pursuant to the
terms, conditions and limitations contained in the Company's Employee Stock
Option Plan (hereinafter called the "Plan").
 
WITNESSETH THAT:
WHEREAS, in the interests of affording an incentive to the Grantee to give
his/her best efforts to the Company as a key employee, the Company wishes to
provide that the Grantee shall have an option to buy shares of the common stock
("Common Stock") of the Company:


NOW, THEREFORE, it is hereby mutually agreed as follows:


1.
Grant of Options. The Company hereby grants to the Grantee the right and option
to purchase, on the terms and conditions hereinafter set forth, all or any part
of an aggregate of ______ shares (hereinafter called "Subject Shares") of the
presently authorized, but unissued, or treasury Common Stock of the Company at a
purchase price of $_____per share, exercisable in whole or in part from time to
time subject to the limitation that no option may be exercised with respect to
fewer than one hundred (100) shares unless there are fewer than one hundred
(100) shares then subject to purchase hereunder, in which event any exercise
must be as to all such shares and subject to the further limitation that the
options represented by this Agreement shall be exercisable only at such times
and in such amounts as are set forth on Schedule I, attached hereto and made a
part hereof. The option shall expire as to all Subject Shares on the tenth
anniversary date of this Agreement if not exercised on or before such date.



2.
Regulatory Compliance. This option may not be exercised until all applicable
federal and state securities requirements pertaining to the offer and sale of
the securities issued pursuant to the Plan have been met and the Company has
been advised by counsel that all applicable requirements have been met.



3.
Exercise of Options. Subject to the limitation specified in Section 2 and
Schedule I hereof, the Grantee may from time to time exercise this option by
delivering a written notice of exercise and subscription agreement to the
Secretary of the Company specifying the number of whole shares to be purchased,
accompanied by payment in cash, by certified check, or bank cashier's check, of
the aggregate option price of such number of shares; provided, however, that the
Grantee may, with the approval of the Company's Compensation Committee (the
"Committee"), make payment in the form of delivery to the Company of Common
Stock of the Company owned by the Grantee, the fair market value of which equals
the aggregate option price, or by payment partially in cash and partially in
Common Stock of the aggregate option price. For this purpose, any shares so
tendered by the Grantee shall be deemed to have a fair market value equal to the
average of the closing sales price for the shares on the New York Stock Exchange
for the five trading days preceding the date of the exercise of the option. Only
the Grantee may exercise the option during the lifetime of the Grantee. No
fractional shares may be purchased at any time hereunder.



4.
Termination of Employment. If the Grantee ceases to be an employee of the
Company or any of its subsidiaries for any reason other than retirement,
permanent and total disability, or death, this option shall forthwith terminate.
If the Grantee's employment by the Company or any of its subsidiaries is
terminated by reason of retirement (which means such termination of employment
as shall entitle the Grantee to benefits under the Company's 401k Plan or any
successor plan of the Company or one of its subsidiaries), the Grantee may
exercise this option in whole or in part at any time within three months after
such retirement, but not later than the date upon which this option would
otherwise expire. If the Grantee ceases to be an employee of the Company or any
of its subsidiaries because of permanent or total disability, the Grantee may
exercise this option in whole or in part at any time within one year after such
termination of employment by reason of such disability, but not later than the
date upon which this option would otherwise expire. The foregoing exercise
provisions apply whether or not this option was otherwise vested at the date of
the Grantee's retirement or termination of employment because of permanent and
total disability.



5.
Death of Grantee. If the Grantee dies while employed by the Company or any of
its subsidiaries, within three months after the termination of his employment
because of retirement, or within one year after the termination of his
employment because of permanent or total disability, this option may be
exercised in whole or in part by the executor, administrator, or estate
beneficiaries of the Grantee at any time after the date of the Grantee's death
but not later than the date upon which this option would otherwise expire. The
foregoing exercise provisions apply whether or not this option was otherwise
vested at the date of the Grantee's death.



6.
Delivery of Certificates. Upon the effective exercise of the option, or any part
thereof, certificates representing the shares so purchased, marked fully paid
and non-assessable shall be delivered to the person who exercised the option as
soon as the Company is reasonably able to do so. Until certificates representing
such shares shall have been issued and delivered, the Grantee shall not have any
of the rights or privileges of a shareholder of the Company in respect of any of
such shares.



7.
Stock Splits or Dividends. In the event that prior to the delivery by the
Company of all the Subject Shares, there shall be an increase or reduction in
the number of shares of Common Stock of the Company issued and outstanding by
reason of any subdivision or consolidation of the Common Stock or any other
capital adjustment, the number of shares then subject to this option shall be
increased or decreased as provided in the Plan.



8.
No Assignment. The option and the rights and privileges conferred by this Option
Agreement shall not be assigned or transferred by the Grantee in any manner
except by will or under the laws of descent and distribution. In the event of
any attempted assignment or transfer in violation of this paragraph, the option,
rights and privileges conferred by this Stock Option Agreement shall become null
and void.

 
9.
Employment at Will. Nothing herein contained shall be deemed to create any
limitation or restriction upon such rights as the Company would otherwise have
to terminate a person as an employee of the Company.

 
10.
Notices. Any notices to be given or served under the terms of this Option
Agreement shall be addressed to the Secretary of the Company at 36 South
Pennsylvania Street, Indianapolis, Indiana, 46204, and to the Grantee at the
address set forth on page one of this Stock Option Agreement, or such other
address or addresses as either party may hereafter designate in writing to the
other. Any such notice shall be deemed to have been duly given or served, if and
when enclosed in a properly sealed envelope addressed as aforesaid, postage
prepaid, and deposited in the United States mail or set via reputable overnight
carrier.



11.
Interpretation of Agreement and Plan. The interpretation by the Committee of any
provisions of the Plan or of this Stock Option Agreement shall be final and
binding on the Grantee unless otherwise determined by the Company's Board of
Directors.


12.
Controlling Document. This option is subject to all the terms, provisions and
conditions of the Plan, which is incorporated herein by reference and to such
regulations as may from time to time be adopted by the Committee. A copy of the
Plan will be furnished to the Grantee upon request and is available for free on
the Company’s web site, www.steaknshake.com in the Company’s 2006 Proxy
Statement. In the event of any conflict between the provisions of the Plan and
the provisions of this Stock Option Agreement, the terms, conditions and
provisions of the Plan shall control, and this Stock Option Agreement shall be
deemed to be modified accordingly.



13.
Incentive Stock Options. This Stock Option Agreement is intended to grant an
option which meets the requirements of stock options as defined in Section 422A
of the Internal Revenue Code. Subject to and upon the terms, conditions and
provisions of the Plan, each and every provision of this Stock Option Agreement
shall be administered, construed and interpreted so that the option granted
herein shall qualify as an incentive stock option.



14.
Governing Law. This Stock Option Agreement shall be governed by the laws of the
State of Indiana. Any suit filed regarding this Agreement shall be venued only
in the Federal District Court for the Southern District of Indiana,
Indianapolis, Indiana.



 
 
 
 
IN WITNESS WHEREOF, the Company and the Grantee have signed this Stock Option
Agreement as of the day and year first above written.


"COMPANY"


By: ___________________________________
ATTEST:


_________________________________            "GRANTEE"


By: ___________________________________



